McAllister, P. J. The principal question in this case is as to the competency of parol evidence to collaterally impeach and contradict judicial records in the absence of proof of fraud or collusion. We can perceive no substantial distinction between this case and former ones in this court in which we have held in conformity with elementary rules and decided cases that such evidence was incompetent. Richardson v. Beldam, 18 Ill. App. 527; S. C. as Roche v. Beldam, 119 Ill. 320; affirmed by the Supreme Court, unreported; Hanson v. Schlesinger, 19 Chicago Legal News, p. 363, and cases there cited; Ready. Sutton, 2 Cush. 115; Stephen on Pl. (Heard’s Ed.) 109; 1 Wharton on Ev., Sec. 63; 2 Wharton on Ev., Secs. 980-2, 1303. It is said by counsel for appellee that this case is unlike the othérs because there was not a separate placita for each judgment. We are of opinion that such jplaoita were not indispon- > sable to a good record, there being one at the opening of the term. 2 Tidd’s Pr. 733. The record of the several judgments in favor of the members of the firm of MacVeagh & Co. and against Clingenberger was regular and complete and it showed that the several judgments were entered in term time, and January 14, 1885, the date of the respective executions thereon. That record was the only competent evidence of the fact and time of entering such judgments. Koren v. Roemheld, 7 Ill. App. 646, and authorities there cited; Ausley v. Smith, 6 Esp. 80. Locke’s being a subsequent judgment creditor of the same debtor gave him no equities superior to those of MacVeagh & Co., whose debt was bona fide, and there being no proof of fraud or collusion. Candee v. Lord, 2 N. Y. 268; Sidensparker v. Sidensparker, 52 Maine, 481. Heneo there was no basis for any exceptions to the general strict rules of law as to impeaching or contradicting judicial records. We are of opinion that the decree below was not supported by competent evidence and should for that reason be reversed. Beversed.